DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 14, 2022, and any subsequent filings. 
Claims 1, 3, 7-14, and 21 stand rejected.  Claims 1, 3, 7-14, and 21 have been canceled.  Claims 22-35 have been added.  Claims 22-35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
As Claims 1, 3, 7-14, and 21 have been canceled, all objections and rejections have been withdrawn.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 22-35 are objected to because of the following informalities:  each claim fails to include a claim identifier and therefore does not comply with the requirements of 37 CFR 1.121(c).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for aluminum chlorohydrate and polyaluminum chlorohydrate (Spec., Page 2/Paragraph 3 ("Pg/Pr")), does not reasonably provide enablement for all other compounds containing aluminum, chlorine, and hydroxy groups as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the compounds commensurate with the scope of the claims. the invention commensurate in scope with these claims.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claims, the claim encompasses all compounds containing aluminum, chlorine, and hydroxy groups.  As to the nature of the invention and the amount of direction provided by the inventor, the invention claims all compounds containing aluminum, chlorine, and hydroxy groups yet the inventors have not provided any direction other than for aluminum chlorohydrate and polyaluminum chlorohydrate as noted above.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no examples have been disclosed other than for aluminum chlorohydrate and polyaluminum chlorohydrate.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine all compounds containing aluminum, chlorine, and hydroxy groups that would produce the intended result.
Claims 22-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 22 and 29 each recite turbidity being reduced in water containing a weight percent of Arizona Fine Dust yet the specification as filed gives no weight percentages.  Further, independent Claim 22 recites a component having a formula Aln(OH)mCl(3n-m) without any range given for m or n yet the specification as filed does not support all values for m and n.
 The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 30 each recite the limitation "composition" in line 2.  There is insufficient antecedent bases for these limitations in the claims.
Claim 23 recites the limitation "polyaluminum chloride" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24-26 each recite the limitation "polyaluminum chloride" in line 1.  There is insufficient antecedent bases for these limitations in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 25, 26, 28-30, 32, 33, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, et al., U.S. Patent No. 5,965,027 (hereinafter "Allen) in view of Martin Hubbe, "Mini-Encyclopedia of Papermaking Wet-End Chemistry: Polyaluminum Chloride" (hereinafter "Martin Hubbe") and further in view of Carson, "Aluminum Compounds," 2000 (hereinafter "Carson").
Applicants' claims are directed towards a method.
Regarding Claims 22, 23, 25, 26, and 28, Allen discloses a method for reducing the turbidity of water containing suspended matter (Figs. 3, 4, C2/L5-10) comprising (a) adding to the water containing suspended matter the following components consisting essentially of  (i) a charged component consisting of one or more Al atom, one or more Cl atom and one or more OH groups (Figs. 3, 4, C2/L41-48 (note disclosure of composition and thus must have the same charged properties otherwise charge limitation would constitute new matter), C7/L51-53),  (ii) uncharged guar (C2/L13-18); (b) forming agglomerations in said water containing the suspended matter, the charged component, and the uncharged guar (C7/L51-53, C8/L48-50); and removing the agglomerations from the water to reduce the turbidity of the water containing suspended matter (Figs. 3, 4, C2/L5-10, C7/L51-53, C8/L48-50), wherein said method reduces turbidity of water containing 0.01 wt% Arizona Fine Dust at a neutral pH by an average of at least 100 nephelometric turbidity units (NTU) more than an otherwise identical method in which a substantially identical percentage of a control charged component has a basicity of 65% or less, or 75% or greater (note intended result; see MPEP 2111.04 ("clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited")).
Allen does not disclose a formula Aln(OH)mCl(3n-m), or a basicity greater than 65% and less than 75%
Regarding 29, 30, 32, 33, and 35, Allen discloses a method for reducing the turbidity of water containing suspended matter (Figs. 3, 4, C2/L5-10) comprising (a) adding to the water containing suspended matter a composition consisting essentially of a polyaluminum chloride component (Figs. 3, 4, C2/L41-48, C7/L51-53), and uncharged guar (C2/L13-18); (b) forming agglomerations in said water containing the suspended matter, the polyaluminum chloride, and the uncharged guar (C7/L51-53, C8/L48-50); (c) removing the agglomerations from the water to reduce the turbidity of the water containing suspended matter (Figs. 3, 4, C2/L5-10, C7/L51-53, C8/L48-50), wherein said method reduces turbidity of water containing 0.01 wt% Arizona Fine Dust at a neutral pH by an average of at least 100 nephelometric turbidity units (NTU) more than an otherwise identical method in which a substantially identical percentage of a polyaluminum chloride component having a basicity of 65% or less, or 75% or greater (note intended result; see MPEP 2111.04 ("clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited")).
Allen does not disclose a polyaluminum chloride component having a basicity of about 70%
Martin Hubbe also relates to water treatment (Pg1/Pr2) and discloses a polyaluminum chloride component having the formula Aln(OH)mCl(3n-m) (Pg1/Pr1; see also Applicants' admission of this disclosure above).
Carson also relates to water treatment (Pgi/Pr3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pg3/Table 1) and Al(OH)2Cl which meets the limitation of a basicity greater than 65% and less than 75% and about 70% (with n=1 and m=2, the basicity of Al(OH)2Cl is 67%) and the formula Aln(OH)mCl(3n-m).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Pg1/Pr1) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed basicity (Pg3/Table 1).  Further, Allen discloses the use of "aluminum chlorohydrate" and "polyaluminum chloride" (C2/L41-48) and, according to Carson, these terms are synonymous (Pg3/Table 1) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species. 
Additional Disclosures Included:  Claims 23, 30: wherein the adding step comprises either: (i) adding a liquid solution of the composition to the water containing suspended matter, or (ii) adding solid forms of the polyaluminum chloride and the uncharged guar to the water containing suspended matter (Allen, Fig. 3 (note liquid coagulant streams 20, 22, 24 added to water stream 18), C7/L46-56).  Claims 25, 26, 32, 33: wherein the uncharged guar and the polyaluminum chloride are added together or added separately to the water containing suspended matter (Allen, Fig. 3).  Claims 28, 35: wherein the suspended matter is one or more item selected from the group consisting of microorganisms, bacteria, viruses, protozoans, Cryptosporidium oocysts, Giardia oocysts, proteins, oils, fats, algae, hydrocarbons, metal oxides, metal oxide hydroxides, insoluble starches, pharmaceuticals, nutraceuticals, fibers, polyaramids, dredging solids, suspended materials from mine tailing, graphite particles, carbon particles, suspended materials from oil or gas drilling or hydraulic fracturing, suspended matter in water used in recreational activities or water derived from aquaculture operations or aquariums; suspended matter present in construction runoff, suspended matter present in water from refinery operations. (Allen, C1/L20-30, C2/L5-13).

Claims 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, et al., U.S. Patent No. 5,965,027 (hereinafter "Allen) in view of Martin Hubbe, "Mini-Encyclopedia of Papermaking Wet-End Chemistry: Polyaluminum Chloride" (hereinafter "Martin Hubbe") and Carson, "Aluminum Compounds," 2000 (hereinafter "Carson") as applied to Claims 1 and 29 above, respectively, and further in view of Mitchell, et al., Canadian Publication No. 2,068,013 (hereinafter "Mitchell").
Applicants' claims are directed towards a method.
Regarding Claims 24 and 31, the combination of Allen, Martin Hubbe, and Carson discloses the methods of Claim 1 and Claim 29 except wherein the weight ratio of uncharged guar to polyaluminum chloride is about 1:34.
Mitchell also relates to water treatment using polyaluminum chloride and guar and discloses wherein the weight ratio of uncharged guar to polyaluminum chloride is about 1:34 (Pg4/L10-21 (note ratio of inorganic polyelectrolyte including polyaluminum chloride to cationically modified starch), Pg5/L5-8 (note cationically modified starch includes guar and that uncharged natural guar may be used alone as seen in U.S. Patent No. 5,169,562, i.e. USSN 499,939, incorporated by reference into Mitchell (Fig. 3, C2/L12-17)), Pg7/L9-10 (note percentages are by weight)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the ratios disclosed by Mitchell in the combination disclosed by Allen, Martin Hubbe, and Carson because, according to Mitchell, these ratios speed up coagulation (Pg2/L1-7).  Further, according to Allen, the ratio is a result-effective variable that may be optimized and varied as needed (C2/L18-26).
Additional Disclosures Included:  Claim 8: wherein the weight ratio of natural, non-charged polysaccharide component to polyaluminum chloride is in a range of about 1:10 to about 1:100 (Mitchell, Pg4/L10-21 (note ratio of inorganic polyelectrolyte including polyaluminum chloride to cationically modified starch), Pg5/L5-8 (note cationically modified starch includes guar and that uncharged natural guar may be used alone as seen in U.S. Patent No. 5,169,562, i.e. USSN 499,939, incorporated by reference into Mitchell (Fig. 3, C2/L12-17))).  Claim 14: wherein the natural, non-charged polysaccharide component includes at least one of locust bean gum, starch, konjac, and cellulose (Mitchell, Pg5/L8-15, Pg8/Table 1).

Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, et al., U.S. Patent No. 5,965,027 (hereinafter "Allen) in view of Martin Hubbe, "Mini-Encyclopedia of Papermaking Wet-End Chemistry: Polyaluminum Chloride" (hereinafter "Martin Hubbe") and Carson, "Aluminum Compounds," 2000 (hereinafter "Carson") as applied to Claims 22 and 29 above, respectively, and further in view of Landis, et al., U.S. Publication No. 2003/0213752 (hereinafter "Landis").
Applicants' claim is directed towards a method.
The combination of Allen, Martin Hubbe, and Carson discloses the methods of Claims 22 and Claim 29 except wherein said water containing suspended matter includes a phosphate.
Landis also relates to water treatment using an aluminum compound and guar and discloses wherein the suspended matter includes a phosphate (Pg2/Pr14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the aluminum sulfate and guar used to remove phosphate disclosed by Landis with the polyaluminum chloride and guar disclosed by the combination of Allen, Martin Hubbe, and Carson because, according to Carson, both aluminum sulfate and polyaluminum chloride have been used for treating water (Pg2/Pr3) and, according to Martin Hubbe, polyaluminum chloride provides less of a pH shock than aluminum sulfate (Pg1/Pr3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 72-77 and 79 of copending Application No. 14/505,309 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application contain the elements of the claims of the instant application except in a different dependency order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779